

116 HR 6887 IH: Deal with the Debt Today Act
U.S. House of Representatives
2020-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6887IN THE HOUSE OF REPRESENTATIVESMay 15, 2020Mr. Curtis (for himself, Mr. Gosar, Mr. Budd, Mr. Emmer, Mr. Gohmert, Mr. Rouzer, Mr. Stewart, Mr. Bishop of North Carolina, Mr. Perry, and Mr. Wright) introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Balanced Budget and Emergency Deficit Control Act of 1985 to establish a disaster and emergency spending financial offset program, and for other purposes.1.Short titleThis Act may be cited as the Deal with the Debt Today Act.2.Sequestrations to offset disaster and emergency spending for which an adjustment is made(a)Offsetting disaster and emergency spendingThe Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.) is amended by inserting after section 253 the following:253A.Establishing a disaster and emergency spending financial offset program(a)DefinitionsIn this section:(1)Disaster and emergency spendingThe term disaster and emergency spending means funding for any fiscal year as described in section 251(b)(2)(A) and section 251(b)(2)(D).(2)Excess disaster and emergency spendingThe term excess disaster and emergency spending means any such spending for which an adjustment is made under the sections referred to in paragraph (1) for any fiscal year.(3)Base fiscal yearThe term base fiscal year means any fiscal year in which there is excess disaster and emergency spending.(b)Sequestration(1)In general(A)Excess disaster and emergency spendingWithin 15 calendar days after Congress adjourns to end a session there shall be a sequestration to eliminate any excess disaster and emergency spending as set forth in subparagraph (B).(B)Amounts to be sequesteredThe sequestration resulting from the fiscal year described in subparagraph (A) shall be governed by the following schedule:(i)For the third fiscal year beginning after a base fiscal year, 5 percent of the total excess disaster and emergency spending occurring in that base fiscal year.(ii)For the fourth fiscal year beginning after a base fiscal year, 7.5 percent of the total excess disaster and emergency spending occurring in that base fiscal year.(iii)For the fifth fiscal year beginning after a base fiscal year, 10 percent of the total excess disaster and emergency spending occurring in that base fiscal year.(iv)For the sixth fiscal year beginning after a base fiscal year, 12.5 percent of the total excess disaster and emergency spending occurring in that base fiscal year.(v)For the seventh fiscal year beginning after a base fiscal year, 15 percent of the total excess disaster and emergency spending occurring in that base fiscal year.(vi)For the eighth fiscal year beginning after a base fiscal year, 15 percent of the total excess disaster and emergency spending occurring in that base fiscal year.(vii)For the ninth fiscal year beginning after a base fiscal year, 17.5 percent of the total excess disaster and emergency spending occurring in that base fiscal year.(viii)For the tenth fiscal year beginning after a base fiscal year, 17.5 percent of the total excess disaster and emergency spending occurring in that base fiscal year.(2)Sequestration(A)CBO preview reportOn August 15 of each calendar year, the Congressional Budget Office shall issue a sequestration preview report setting forth the total amount of excess disaster and emergency spending for the fiscal year ending during the calendar year of this report.(B)OMB preview reportOn August 20 of each calendar year, the Office of Management and Budget shall issue a sequestration preview report setting forth the total amount of excess disaster and emergency spending for the fiscal year ending during the calendar year of this report.(C)Final reportOn October 31 of each calendar year, the Office of Management and Budget shall issue a final sequestration report equal to the excess, which shall be accompanied by a Presidential order detailing uniform spending reductions equal to the excess outlay amount.(D)ProcessThe reductions shall generally follow the process set forth in sections 253 and 254, except as provided in this section.(c)No exempt programsSection 255 and section 256 shall not apply to this section or any sequestration order issued under this section, except that payments for net interest (budget function 900) shall be exempt from the spending reductions under sequestration.(d)Low growthAt any time that OMB determines that real economic growth is projected or estimated to be less than zero for any 2 consecutive quarters within a fiscal year, any sequestration order under this section shall be suspended until projected or estimated growth for a quarter is positive..(b)Conforming amendmentThe table of contents set forth in section 250(a) of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by inserting after the item relating to section 253 the following new item:253A. Establishing a disaster and emergency spending financial offset program..3.RepealerSubsection (g) of section 4 of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)) (relating to emergency legislation) is repealed.4.Effective dateThe amendments made by section 2 shall apply to fiscal years beginning at least 90 days after the date of enactment of this Act.